DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 2-4, 7-9, 11-14, and 16 are pending and examined on the merits. 
	Claims 2, 7, and 11 are currently amended. 

Two Separate Responses Filed
	Applicant had mistakenly filed the response on 10/12/2020 which was a response for a different Application. The correct response was filed on 10/13/2020. The Examiner stamped the supplemental response as “OK to Enter” and the 10/12/2020 response as “Do Not Enter” further clarify this point.  

Claim Rejections - 35 USC § 112
Response to Arguments - Indefiniteness
The claims rejection of record is withdrawn due to amendments made to the claims in the claim set submitted 10/13/2020. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-4 and 7-9 remain rejected and claims 11-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexandrov et al (US 20060057724 A1).
The claims are drawn to methods of making low nitrogen tolerant plants comprising transforming a plant cell with an exogenous nucleotide sequence that encodes a polypeptide with at least 90% to 100% identity to SEQ ID NO: 792 wherein said exogenous sequence is operably linked to a regulatory region/promoter, producing a plant from said plant cell, and selecting a plant having an increase in photosynthetic efficiency when grown on nitrogen-depleted soil.
Alexandrov et al disclose SEQ ID NO:1315 which the same polypeptide as is claimed in instant SEQ ID NO:792. They disclose that the polypeptide is “useful for making plants tolerant to low nitrogen” and “useful for increasing chlorophyll and photosynthetic capacity” (see screen capture from sequence listing and alignment below). Alexandrov et al also disclose vector constructs that include regulatory sequence operably linked to a sequence encoding SEQ ID NO:1315 and plants, plant cells, and seeds transformed with such constructs and methods of transforming plants to make transgenic plants with improved characteristics which includes low nitrogen 
Alexandrov et al do not teach to select for an increase in photosynthetic efficiency when grown on nitrogen-depleted soil.
It would have been obvious to a person of ordinary skill in the art to transform a plant with vectors comprising a gene expression construct encoding SEQ ID NO: 1315 and the selecting for a low nitrogen tolerant plant having increased photosynthetic efficiency when grown on nitrogen depleted soil, given the teaching of Alexandrov that SEQ ID NO:1315 is “useful for making plants tolerant to low nitrogen” and “useful for increasing chlorophyll and photosynthetic capacity.” The suggestions of both low nitrogen tolerance and increased chlorophyll and photosynthetic capacity being conferred by SEQ ID NO:1315 would have motivated a person of ordinary skill in the art to selected for improved photosynthetic characteristics in a plant subjected to low nitrogen growth conditions. Accordingly, claims 2-4 and 7-9 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexandrov et al.
US-11-172-740-1315
; Sequence 1315, Application US/11172740
; Publication No. US20060057724A1
; GENERAL INFORMATION:
;  APPLICANT: MASCIA, Peter
;  APPLICANT:  ALEXANDROV, Nickolai
;  APPLICANT:  BROVER, Vyacheslav
;  TITLE OF INVENTION: NUCLEOTIDE SEQUENCES AND POLYPEPTIDES ENCODED THEREBY USEFUL FOR MODIFYING
;  TITLE OF INVENTION:  PLANT CHARACTERISTICS AND PHENOTYPES
;  FILE REFERENCE: 2750-1602PUS2
;  CURRENT APPLICATION NUMBER: US/11/172,740
;  CURRENT FILING DATE:  2005-06-30
;  PRIOR APPLICATION NUMBER: 60/583,621
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: 60/584,829
;  PRIOR FILING DATE: 2004-06-30
;  PRIOR APPLICATION NUMBER: 60/584,800
;  PRIOR FILING DATE: 2004-06-30
;  NUMBER OF SEQ ID NOS: 2523
; SEQ ID NO 1315
;   LENGTH: 359

;   ORGANISM: Arabidopsis thaliana
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)..(359)
;   OTHER INFORMATION: Public GI no. 22531114
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: 
;   OTHER INFORMATION: Utility: Useful for increasing chlorophyll and photosynthetic capacity
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: 
;   OTHER INFORMATION: Utility: Useful for making ornamental plants with modified leaves
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: 
;   OTHER INFORMATION: Utility: Useful for making plants tolerant to low nitrogen
US-11-172-740-1315

  Query Match             100.0%;  Score 1969;  DB 6;  Length 359;
  Best Local Similarity   100.0%;  
  Matches  359;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MMIGESHRGFNPTVHIPPWPLSEDLTVSDIYGSPDGGSSMMEALAELQRYLPSNEPDPDS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MMIGESHRGFNPTVHIPPWPLSEDLTVSDIYGSPDGGSSMMEALAELQRYLPSNEPDPDS 60

Qy         61 DPDLSGPDSPIDAYTCDHFRMYEFKVRRCARGRSHDWTECPYAHPGEKARRRDPRKFHYS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DPDLSGPDSPIDAYTCDHFRMYEFKVRRCARGRSHDWTECPYAHPGEKARRRDPRKFHYS 120

Qy        121 GTACPEFRKGCCKRGDACEFSHGVFECWLHPARYRTQPCKDGGNCRRRVCFFAHSPDQIR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GTACPEFRKGCCKRGDACEFSHGVFECWLHPARYRTQPCKDGGNCRRRVCFFAHSPDQIR 180

Qy        181 VLPNQSPDRVDSFDVLSPTIRRAFQFSISPSSNSPPVSPRGDSDSSCSLLSRSLGSNLGN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VLPNQSPDRVDSFDVLSPTIRRAFQFSISPSSNSPPVSPRGDSDSSCSLLSRSLGSNLGN 240

Qy        241 DVVASLRNLQLNKVKSSLSSSYNNQIGGYGSGFGSPRGSVLGPGFRSLPTTPTRPGFMNI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DVVASLRNLQLNKVKSSLSSSYNNQIGGYGSGFGSPRGSVLGPGFRSLPTTPTRPGFMNI 300

Qy        301 WENGLEEEPAMERVESGRELRAQLFEKLSKENCMGRIEPDPDQGAGDTPDVGWVSDLVM 359
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 WENGLEEEPAMERVESGRELRAQLFEKLSKENCMGRIEPDPDQGAGDTPDVGWVSDLVM 359

    PNG
    media_image1.png
    1073
    727
    media_image1.png
    Greyscale

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive.
Applicant urges that Alexandrov et al do not teach or suggest the step of selecting a plant for increased photosynthetic efficiency when grown on nitrogen-depleted soil compared to a control plant not comprising the nucleic acid when grown under nitrogen-depleted conditions. Applicant urges that the Federal Circuit found that a strong evidentiary basis is needed to support an obviousness rejection and that common sense may provide a reason to combine prior art but cannot provide establish the basis of missing element. 
These arguments are not persuasive, because Alexandrov et al teach that the claimed polypeptide is “useful for making plants tolerant to low nitrogen” and “useful for increasing chlorophyll and photosynthetic capacity.” If following the teaching of Alexandrov et al, a person or ordinary skill in the art would generate transgenic plants comprising expression constructs comprising SEQ ID NO:1315. It is typical in the art to screen multiple transgenic lines for the desired phenotype, because of concerns of position effect of the transgenic. The claims reference selecting for photosynthetic efficiency when grown on nitrogen depleted soil, but fail to recite any limitations as to how the photosynthetic efficiency is assessed. In fact, it seems that assessing the plant as being healthier in any regard, included having increased chlorophyll (greener) or having increased photosynthetic capacity after nitrogen-depleted conditions would be indicative of increased photosynthetic efficiency under the nitrogen limiting conditions.  The Examiner contends that following protocol that is nearly universally practiced in the 
Applicant urges that Alexandrov et al merely qualifies as a generic disclosure that does not affect novelty or obviousness of claimed subject matter.
This is not persuasive, in the instant case; there is no reasonable way to construe the teachings and suggestion of Alexandrov et al as generic. As seen in screen captures of the sequence listing of Alexandrov et al, they explicitly state that the same polypeptide as is claimed is “useful for making plants tolerant to low nitrogen” and “useful for increasing chlorophyll and photosynthetic capacity.”  This is a direct teaching or suggestion of the claimed polypeptide having the claimed functions.   
With that, Applicant’s arguments amount to the assertion that a person of ordinary skill in the art would not have been motivated to select for a plant having increased photosynthetic capacity on nitrogen depleted soil despite the fact that Alexandrov et al explicitly state that the same polypeptide as is claimed is “useful for making plants tolerant to low nitrogen” and “useful for increasing chlorophyll and photosynthetic capacity.” The step of assessing phenotypes of different transgenic lines for phenotypes conferred is universally practiced in the art. If the explicit teachings or Alexandrov et al regarding the same polypeptide conferring the same phenotypes is not adequate motivation for a person of ordinary skill in the art to practice a selection step from suggested phenotypes, it seems that nothing could be deemed adequate suggestion. 
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id.  At 82 USPQ2d at 1396. See MPEP Section 2141.03.

Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663